Case 3:18-cv-07354-WHA Document 218-4 Filed 02/05/20 Page 1 of 10




                 EXHIBIT 4
       Case 3:18-cv-07354-WHA Document 218-4 Filed 02/05/20 Page 2 of 10



 1   Amanda L. Groves (SBN: 187216)
     agroves@winston.com
 2   Morgan E. Stewart (SBN: 321611)
     mstewart@winston.com
 3   WINSTON & STRAWN LLP
     101 California Street, 35th Floor
 4   San Francisco, CA 94111-5802
     Telephone:     (415) 591-1000
 5   Facsimile:     (415) 591-1400
 6   Kobi K. Brinson (Admitted pro hac vice)
     kbrinson@winston.com
 7   Stacie C. Knight (Admitted pro hac vice)
     sknight@winston.com
 8   WINSTON & STRAWN LLP
     100 North Tryon Street
 9   Charlotte, NC 28202-1078
     Telephone:    (704) 350-7700
10   Facsimile:    (704) 350-7800
11   Attorneys for Defendant
     WELLS FARGO BANK, N.A.
12
                                   UNITED STATES DISTRICT COURT
13
                                  NORTHERN DISTRICT OF CALIFORNIA
14
                                      SAN FRANCISCO DIVISION
15

16    ALICIA HERNANDEZ, EMMA WHITE,              Case No. No. 3:18-cv-07354-WHA
      KEITH LINDNER, TROY FRYE,
17    COSZETTA TEAGUE, IESHA BROWN,              DEFENDANT WELLS FARGO BANK, N.A.’S
      RUSSELL and BRENDA SIMONEAUX,              RESPONSES TO PLAINTIFF’S SECOND SET
18    JOHN and YVONNE DEMARTINO,                 OF REQUESTS FOR PRODUCTION OF
      ROSE WILSON, TIFFANIE HOOD,                DOCUMENTS
19    GEORGE and CYNDI FLOYD, and
      DIANA TREVINO, individually and on
20    behalf of all others similarly situated,
21                  Plaintiffs,
22           v.
23    WELLS FARGO & COMPANY,
      WELLS FARGO BANK, N.A.
24
                    Defendants.
25

26

27

28

              DEFENDANT WELLS FARGO BANK, N.A.’S RESPONSES TO PLAINTIFF’S SECOND SET
                OF REQUESTS FOR PRODUCTION OF DOCUMENTS – CASE NO. 18-cv-07354-WHA
        Case 3:18-cv-07354-WHA Document 218-4 Filed 02/05/20 Page 3 of 10



 1   PROPOUNDING PARTY: PLAINTIFF ALICIA HERNANDEZ
 2   RESPONDING PARTY:             DEFENDANT WELLS FARGO BANK, N.A.
 3   SET NUMBER:                   TWO (2)
 4          Pursuant to Rules 26 and 34 of the Federal Rules of Civil Procedure (“Fed. R. Civ. P.”),
 5   Defendant Wells Fargo Bank, N.A. (“Defendant”) hereby submits the following Objections and
 6   Responses to Plaintiff Alicia Hernandez’s (“Plaintiff”) Second Set of Requests for Production of
 7   Documents (“Requests”). Defendant reserves the right to supplement, modify, or amend these
 8   responses up to and through the time of trial.
 9                                     PRELIMINARY STATEMENT
10
            The following responses (“Responses”) and objections (“Objections”) are made without
11
     waiver of, or prejudice to, any objections Defendant may have.
12
            In addition, these Responses and Objections are based on information known to Defendant at
13
     this time and should not be viewed as an exhaustive statement of the facts underlying its claims or
14
     defenses in this action. Defendant has made a reasonable and good faith effort to respond to these
15
     Requests in compliance with Federal Rules of Civil Procedure 33 and 34. However, discovery is
16
     ongoing and Defendant has not fully completed its investigation relating to the facts in this action.
17
     The Responses contained herein are based only on such information and documents presently
18
     available and specifically known to Defendant. These Responses are provided without prejudice to
19
     Defendant’s right to produce or rely on subsequently discovered information, facts, or documents.
20
     Accordingly, Defendant reserves its right to produce subsequently discovered evidence and facts,
21
     and to add, modify, supplement, or otherwise change or amend these Responses as may be
22
     appropriate in light of further investigation, discovery, or court rulings. Nothing in these Responses
23
     shall limit or waive Defendant’s right to offer additional evidence at the time of any hearing or to
24
     provide information not yet obtained by or known to Defendant. These Responses are also subject
25
     to correction for any inadvertent errors or omissions.
26
            No incidental or implied admissions are intended in these Responses. The fact that
27
     Defendant has responded to these Requests should not be taken as an admission that Defendant
28
                                               1
                  DEFENDANT WELLS FARGO BANK, N.A.’S RESPONSES TO PLAINTIFF’S
          SECOND SET OF REQUESTS FOR PRODUCTION OF DOCUMENTS – CASE NO. 18-cv-07354-WHA
        Case 3:18-cv-07354-WHA Document 218-4 Filed 02/05/20 Page 4 of 10



 1   accepts or admits the existence of any facts set forth or assumed by these Requests or that such
 2   response constitutes admissible evidence. Further, the fact that Defendant has responded to these
 3   Requests is not intended to and shall not be construed to be a waiver by Defendant of the objections
 4   to these Requests.
 5          Defendant objects to these Requests to the extent they seek or would call for the production
 6   of information or documents that: (i) were prepared for or in anticipation of litigation and are work-
 7   product; (ii) constitute or reflect communications protected by the attorney-client, work-product, or
 8   common interest privileges; or (iii) are protected by any other privilege under the Federal Rules of
 9   Civil Procedure or other applicable law. The production of a document by Defendant in response to
10   these Requests is not intended to waive any privilege, right or objection on the part of Defendant
11   with respect to any such document. In the event that a privileged document(s) is inadvertently
12   produced, such production shall be deemed inadvertent, and shall not constitute a waiver of
13   Defendant’s right to assert the applicability for any such document(s). Upon notification that such
14   disclosure was inadvertent, the document(s) or any copies thereof shall be returned immediately.
15          Defendant intends to produce information electronically, in the manner specified in the
16   Stipulation Regarding Discovery of Electronically Stored Information (“ESI”) agreed to by the
17   parties and in accordance with mutually agreed upon custodians, search terms, and production
18   schedule. Defendant objects to the timeframe for production specified, and intends to begin
19   production within 30 days of entry of an appropriate protective order regarding confidentiality.
20                        OBJECTIONS TO DEFINITIONS AND INSTRUCTIONS
21          Defendant objects to the extent the Instructions seek “any” and “all” documents on broad
22   subject matters, and therefore exceed the scope of discovery permitted in Rule 26(b)(1) of the
23   Federal Rules of Civil Procedure by seeking discovery beyond that which is relevant to Plaintiff’s
24   claim, Defendant’s defenses, and proportional to the needs of the case, considering the importance of
25   the discovery in resolving issues in the case and whether the burden of the proposed discovery
26   outweighs its likely benefit.
27          Defendant objects to Plaintiff’s Requests on the grounds that Instruction No. 1 is overly
28   broad, unduly burdensome, and purports to impose on Defendant obligations beyond those required
                                               2
                  DEFENDANT WELLS FARGO BANK, N.A.’S RESPONSES TO PLAINTIFF’S
          SECOND SET OF REQUESTS FOR PRODUCTION OF DOCUMENTS – CASE NO. 18-cv-07354-WHA
        Case 3:18-cv-07354-WHA Document 218-4 Filed 02/05/20 Page 5 of 10



 1   by the Federal Rules of Civil Procedure, applicable local rules, and/or orders of this Court.
 2   Defendant will respond to the requests in compliance with its obligations under the Federal Rules of
 3   Civil Procedure, applicable local rules, and/or orders of this Court.
 4          Defendant further objects to Plaintiff’s Instruction No. 2 as overbroad and unduly
 5   burdensome and because it purports to impose on Defendant obligations beyond those required by
 6   the Federal Rules of Civil Procedure, applicable local rules, and/or orders of this Court. Defendant
 7   will respond to the requests in compliance with its obligations under the Federal Rules of Civil
 8   Procedure, applicable local rules, and/or orders of this Court. Defendant interprets the term
 9   “document” as defined in the Federal Rules of Civil Procedure.
10

11                                        RESPONSES & OBJECTIONS
12
     REQUEST FOR PRODUCTION NO. 24
13
             All communications (including drafts) between Defendant and any state or federal
14
     government official (excluding communications with the Office of the Comptroller of the Currency
15
     and the Federal Reserve), such as any members of Congress or their staff, regarding Defendant’s
16
     compliance with HAMP and/or Defendant’s mortgage modification practices.
17
     RESPONSE TO REQUEST NO. 24
18
            Defendant objects to this Request on the grounds that it is overbroad, unduly burdensome,
19
     and disproportionate to the claims and defenses in this case. Defendant also objects to this Request
20
     on the ground that it seeks documents that are not relevant to the claims and defenses in this case.
21
     Defendant further objects on the ground that the phrase “compliance with HAMP” is vague and
22
     ambiguous. Defendant also objects to the extent that the request seeks information protected by the
23
     bank examination privilege.
24
            To the extent responsive, non-privileged documents exist, Defendant withholds them on the
25
     basis of the foregoing objections.
26
     REQUEST FOR PRODUCTION NO. 25
27
            All communications Defendant received from its customers between 2010 and December 31,
28
                                               3
                  DEFENDANT WELLS FARGO BANK, N.A.’S RESPONSES TO PLAINTIFF’S
          SECOND SET OF REQUESTS FOR PRODUCTION OF DOCUMENTS – CASE NO. 18-cv-07354-WHA
        Case 3:18-cv-07354-WHA Document 218-4 Filed 02/05/20 Page 6 of 10



 1   2018 regarding concerns about Defendant’s compliance with HAMP and/or Defendant’s mortgage
 2   modification practices.
 3   RESPONSE TO REQUEST NO. 25
 4          Defendant objects to this Request on the grounds that it is overbroad, unduly burdensome,
 5   and disproportionate to the claims and defenses in this case. Defendant also objects to this Request
 6   on the ground that it seeks documents that are not relevant to the claims and defenses in this case.
 7   Defendant further objects on the ground that the phrase “compliance with HAMP” is vague and
 8   ambiguous.
 9          To the extent responsive, non-privileged documents exist, Defendant withholds them on the
10   basis of the foregoing objections.
11   REQUEST FOR PRODUCTION NO. 26
12          All documents regarding the “regular” audits of Defendant’s HPA Tool by Defendant,
13   regulators, and/or third-party investors, as Defendant described in its opposition to Plaintiffs’ motion
14   for class certification (Dkt. 149 at 11:5-9) - including summary reports on the audits’ results and
15   communications regarding how Defendant planned to address any issues in the HPA Tool that the
16   audits revealed.
17   RESPONSE TO REQUEST NO. 26
18            Defendant objects to this Request on the grounds that it is overbroad, unduly burdensome,
19   and disproportionate to the claims and defenses in this case. Defendant also objects to this Request
20   on the ground that it seeks documents that are not relevant to the claims and defenses in this case.
21   Defendant also objects to the extent that the request seeks information protected by the attorney-
22   client privilege, bank examination privilege, and/or work product doctrine. Defendant further
23   objects on the ground that the Request is duplicative of Request No. 21.
24          To the extent non-privileged documents exist that are responsive to Request No. 21 and can
25   be located after a reasonable search, Defendant has or will produce them consistent with its
26   Response to Request No. 21. To the extent other responsive, non-privileged documents exist,
27   Defendant withholds them on the basis of the foregoing objections.
28
                                               4
                  DEFENDANT WELLS FARGO BANK, N.A.’S RESPONSES TO PLAINTIFF’S
          SECOND SET OF REQUESTS FOR PRODUCTION OF DOCUMENTS – CASE NO. 18-cv-07354-WHA
        Case 3:18-cv-07354-WHA Document 218-4 Filed 02/05/20 Page 7 of 10



 1   REQUEST FOR PRODUCTION NO. 27
 2          Any handbook or document explaining how Defendant’s SLoaD tool works to evaluate a
 3   borrower’s eligibility for a loan modification.
 4   RESPONSE TO REQUEST NO. 27
 5          Defendant objects to this Request on the grounds that it is overbroad, unduly burdensome,
 6   and disproportionate to the claims and defenses in this case. Defendant also objects to this Request
 7   on the ground that it seeks documents that are not relevant to the claims and defenses in this case.
 8          To the extent responsive, non-privileged documents exist, Defendant withholds them on the
 9   basis of the foregoing objections.
10   REQUEST FOR PRODUCTION NO. 28
11          All documents regarding Defendant’s remediation on the loans in CIT 1600, as discussed in
12   WFHERNANDEZ00133389-92.
13   RESPONSE TO REQUEST NO. 28
14          Defendant objects to this Request on the grounds that it is overbroad, unduly burdensome,
15   and disproportionate to the claims and defenses in this case. Defendant also objects to the extent that
16   the request seeks information protected by the attorney-client privilege, bank examination privilege,
17   and/or work product doctrine. Defendant also objects to this Request on the ground that it seeks
18   documents that are not relevant to the claims and defenses in this case.
19          To the extent responsive, non-privileged documents exist, Defendant withholds them on the
20   basis of the foregoing objections.
21   REQUEST FOR PRODUCTION NO. 29
22          All documents showing any conclusions and action items regarding attorney’s fees in the
23   mortgage modification decisioning process that resulted from Defendant’s 2014 summit regarding
24   fees within the modification process (referenced in Dkt. 149 at 12:15-19).
25   RESPONSE TO REQUEST NO. 29
26          Defendant objects to this Request on the grounds that it is overbroad, unduly burdensome,
27   and disproportionate to the claims and defenses in this case. Defendant also objects to the extent that
28   the request seeks information protected by the attorney-client privilege, bank examination privilege,
                                               5
                  DEFENDANT WELLS FARGO BANK, N.A.’S RESPONSES TO PLAINTIFF’S
          SECOND SET OF REQUESTS FOR PRODUCTION OF DOCUMENTS – CASE NO. 18-cv-07354-WHA
        Case 3:18-cv-07354-WHA Document 218-4 Filed 02/05/20 Page 8 of 10



 1   and/or work product doctrine. Defendant further objects on the ground that the Request is
 2   duplicative of Request No. 7.
 3          To the extent non-privileged documents exist that are responsive to Request No. 7 and can be
 4   located after a reasonable search, Defendant has or will produce them consistent with its Response to
 5   Request No. 7. To the extent other responsive, non-privileged documents exist, Defendant
 6   withholds them on the basis of the foregoing objections.
 7   REQUEST FOR PRODUCTION NO. 30
 8          Documents sufficient to show the “Commitment to Customer” policy that Defendant
 9   implemented in 2015.
10   RESPONSE TO REQUEST NO. 30
11          Defendant objects to this Request on the grounds that it is overbroad and disproportionate to
12   the claims and defenses in this case. Defendant further objects to this Request on the ground that it
13   seeks documents that are not relevant to the claims and defenses in this case. Defendant further objects
14   on the ground that the phrase “the ‘Commitment to Customer’ policy that Defendant implemented in
15   2015” is vague and ambiguous.
16          To the extent responsive, non-privileged documents exist, Defendant withholds them on the
17   basis of the foregoing objections.
18

19

20   Dated: November 21, 2019                      WINSTON & STRAWN LLP
21
                                                   By: /s/ Amanda L. Groves
22                                                     Amanda L. Groves
                                                       Kobi K. Brinson (pro hac vice)
23
                                                         Attorneys for Defendant
24                                                       WELLS FARGO BANK, N.A.
25

26

27

28
                                               6
                  DEFENDANT WELLS FARGO BANK, N.A.’S RESPONSES TO PLAINTIFF’S
          SECOND SET OF REQUESTS FOR PRODUCTION OF DOCUMENTS – CASE NO. 18-cv-07354-WHA
       Case 3:18-cv-07354-WHA Document 218-4 Filed 02/05/20 Page 9 of 10



 1                                     CERTIFICATE OF SERVICE
 2                 United States District Court for the Northern District of California
 3                                                                          Case No. 3:18-cv-07354-WHA
 4          I am a resident of the State of California, over the age of eighteen years, and not a party to
 5   the within action. My business address is Winston & Strawn LLP, 333 S. Grand Avenue, Los
 6   Angeles, CA 90071-1543. On November 21, 2019, I served the following document:
 7
     DEFENDANT WELLS FARGO BANK, N.A.’S RESPONSES TO PLAINTIFF’S SECOND
 8
     SET OF REQUESTS FOR PRODUCTION OF DOCUMENTS
 9
              by placing a copy of the document listed above in a sealed envelope with postage
10
             thereon fully prepaid in the United States mail at Los Angeles, CA addressed as set
              forth below.
11
              I am readily familiar with the firm’s business practice for collection and processing of
12            correspondence for mailing with the United States Postal Service. On the same day
              that correspondence is placed for collection and mailing, it is deposited in the ordinary
13            course of business with the United States Postal Service with postage fully prepaid.
14            by electronically transmitting a copy of the document listed above via email to the
15           addressees as set forth below, in accordance with the parties’ agreement to be served
              electronically pursuant to Federal Rule of Civil Procedure 5(b)(2)(E), or Local Rule of
              Court, or court order. No error messages were received after said transmission.
16
      RICHARD M. PAUL, III                                     ASHLEA GAYLE SCHWARZ
17
      PAUL LLP                                                 PAUL LLP
18    601 WALNUT STREET, SUITE 300                             601 WALNUT STREET, SUITE 300
      KANSAS CITY, MO 64106                                    KANSAS CITY, MO 64106
19    816-984-8103                                             816-984-8100
      FAX: 816-984-8101                                        FAX: 816-984-8101
20    EMAIL: rick@paulllp.com                                  EMAIL: ashlea@paulllp.com
21

22    MICHAEL LAWRENCE SCHRAG
      GIBBS LAW GROUP LLP
23    505 14TH STREET, SUITE 1110
      OAKLAND, CA 94612
24    510-350-9700
      FAX: 510-350-9701
25    EMAIL: mls@classlawgroup.com
26

27

28

                                                        1
                                                PROOF OF SERVICE
       Case 3:18-cv-07354-WHA Document 218-4 Filed 02/05/20 Page 10 of 10



 1          I declare under penalty of perjury under the laws of the United States of America that the
     above is true and correct.
 2

 3
     Signed: /s/ Shawn R. Obi
 4           Shawn R. Obi
 5
     Dated:   November 21, 2019
 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                                       2
                                               PROOF OF SERVICE
